SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of said district court be and it hereby is AFFIRMED.
Appellant Iyakie Bryan appeals from his conviction and sentence, after a jury trial, for possession of a firearm by a felon, 18 U.S.C. § 922(g)(1). The United States District Court of the Western District of New York (David G. Larimer, Chief Judge) sentenced appellant to a term of imprisonment of 63 months, a supervised release term of 3 years, a fíne of $500, and a special assessment of $100. We affirm.
Appellant argues that the district court abused its discretion by admitting evidence pursuant to Federal Rule of Evidence (“Rule”) 404(b) of appellant’s drug trafficking activities as relevant to appellant’s motive to possess a firearm. This was a proper purpose under Rule 404(b). The district court also properly considered whether the probative value of the evidence outweighed its potential for prejudice. We hold that the district court properly applied the necessary analysis required under Rule 404(b) and Huddleston v. United States, 485 U.S. 681, 691-92, 108 S.Ct. 1496, 99 L.Ed.2d 771 (1988), and did not abuse its discretion in admitting evidence of appellant’s drug trafficking activities.
Appellant further argues that the district court erred by finding that defendant *591possessed the firearm “in connection with” his commission of a drug offense and, accordingly, awarding him a four point enhancement under U.S.S.G. § 2K2.1(b)(5). Reviewing the district court’s findings for clear error, see United States v. Dodge, 61 F.3d 142, 146 (2d Cir.1995), we find no error in the district court’s finding. Trial testimony that appellant’s drug trafficking occurred simultaneously with possession of a firearm supports the district court’s ruling. Therefore, we affirm the four point enhancement entered pursuant to U.S.S.G. § 2K2.1(b)(5).
Accordingly, the judgment of the district court is hereby AFFIRMED.